Citation Nr: 0635578	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  01-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in November 2003 
and July 2005 for further development of the record.  



FINDING OF FACT

The service-connected low back strain is shown to be 
manifested by a disability picture that more nearly 
approximates that of a severe disablement.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent for the service-connected low back strain have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 
4.71a including Diagnostic Codes 5235-5243 (2006); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285-5295 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed June 2000 rating decision.  However, the RO 
readjudicated the appeal in a March 2005 and July 2006 
Supplemental Statement of the Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed June 2000 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for low back strain was granted in 
December 1971 when a 10 percent evaluation was assigned.  The 
evaluation was increased to 20 percent in September 1994.  
That evaluation has remained in effect since that time.  

From January 1999 to June 2003, the veteran was seen by VA 
for various medical concerns.  The February 1999 treatment 
record noted the treatment the veteran received for a 
cervical spine disability.  

During an April 2004 VA spine examination, the veteran 
reported the onset of low back pain after lifting a 600 pound 
petroleum testing kit while in service at Fort Lee.  He was 
given ice-pack treatments and other physical therapy which 
gave very brief benefit.  

Since that time, he reported having low back pain with 
exacerbations occurring about twice a year.  He reported 
treating flare-ups with home-based physical therapy and 
chiropractic manipulation.  His back pain exacerbations could 
be triggered by weight gain, cold weather and bending and 
lifting.  The pain was relieved by walking and stretching and 
use of lumbar support as well as the home-based physical 
therapy and chiropractic manipulation.  

The low back pain was non-radiating.  He did not have bowel 
or bladder dysfunction.  Lumbar spine x-rays showed narrowed 
joint space at L4-5 and L5-S1 and facet arthropathy at L5-S1.  

On examination, his range of motion included 90 degrees 
flexion without pain; 5 degrees of extension with pain; 15 
degrees of right and left lateral flexion with pain on right 
lateral flexion; and 15 degrees of right and left rotation 
without pain.  The examiner diagnosed the veteran with 
chronic lumbar strain.  

During a November 2005 VA spine examination, the examiner 
noted that the claims file had not been provided.  The 
veteran again reported injuring his back during service while 
lifting a 600 pound petroleum testing kit.  He added that the 
back pain exacerbations could be triggered by weight gain, 
cold weather, and bending and lifting.  His pain was relieved 
by walking and stretching and use of lumbar support as well 
as the home-based physical therapy and chiropractic 
manipulation.  

The low back pain was non-radiating.  He did not have bowel 
or bladder dysfunction.  The lumbar spine x-ray studies 
showed narrowing of L4-L5-S1 intervertebral disc spaces noted 
with marginal spurs and evidence of degenerative disc 
disease.  There was also some narrowing of L2-L3 
intervertebral disc space.  

On examination, the veteran's range of motion of the lumbar 
spine was that of 75 degrees of flexion with increase in 
left-sided low back pain beginning at 60 degrees; 15 degrees 
of extension with increase in left-sided low back pain; 10 
degrees of left lateral flexion with increase in left-sided 
low back pain; 15 degrees of right lateral flexion without 
increase in pain; 15 degrees of left rotation with increase 
in left-sided low back pain; and 30 degrees of right rotation 
with slight increase in left-sided low back pain.  Repetitive 
flexion, left lateral flexion, and left rotation of the 
lumbar spine increased left-sided low back pain, but did not 
affect sensation, strength or coordination.  

The veteran was diagnosed with chronic low back pain 
secondary to chronic lumbar strain and degenerative arthritis 
of the lumbar spine.  Additionally, the x-ray results 
confirmed degenerative osteoarthritis with evidence of 
degenerative disc disease at multiple levels.  

In a March 2006 addendum, the examiner noted the claims file 
had been reviewed.  However, the examiner stated that no 
additional information generated by the claims file review 
altered the diagnosis or opinion.  

The diagnostic criteria for evaluating spine disorders have 
recently been revised, effective on September 26, 2003.  This 
further revision incorporates the new criteria for evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral strain, a 20 percent 
evaluation was in order for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.

A 40 percent evaluation was in order for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  

The Board has applied all of the noted criteria to the case 
at hand.  Taking into account the veteran's symptomatology 
(narrowing of L4-L5-S1 intervertebral disc space; narrowing 
of L2-L3 intervertebral disc space; degenerative 
osteoarthritis with evidence of degenerative disc disease at 
multiple levels; 10 degrees of left lateral flexion; 15 
degrees of right lateral flexion; and 75 degrees of flexion 
with increase in left-sided low back pain beginning at 60 
degrees), the Board finds the service-connected disability 
more nearly resembles severe low back disablement as 
contemplated by a 40 percent evaluation under the old 
provisions of Diagnostic Code 5295.  

Given the veteran's symptomatology cannot equate to anklyosis 
or fracture of the vertebra without cord involvement that 
produces abnormal mobility or requires the use of a neck 
brace, an evaluation in excess of 40 percent under the old 
criteria is not warranted.  38 C.F.R. § 4.71a including 
Diagnostic Codes 5285, 5289, 5292, 5293 (2002).  

Under the new criteria, The Board is unable to find evidence 
that he is suffering from a disability picture that would 
equate with anklyosis or intervertebral disc syndrome 
manifested by periods of incapacitating episodes that last at 
least 6 weeks.  

Thus, an evaluation in excess of 40 percent for the service-
connected low back disability is not warranted under these 
criteria.  





ORDER

An increased evaluation of 40 percent, but not higher, for 
the service-connected low back disability is granted subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


